DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 10 is objected to because of the following informalities:  "patch" should be "pitch  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2008/0119870).
Regarding claim 1, Williams teaches an actuation mechanism for actuating an electrosurgical end effector (580 and 578), comprising:a housing (401); a shaft extending distally from the housing 416); and a wrist assembly coupled to a distal end portion of the shaft (574), the wrist assembly including:
Regarding claims 2, 14 and 20, Williams teaches wherein the groove of each of the first and second arms has a curved distal section (grooves arms of the pulleys of 562 are curved as in at least Fig. 2h-i).
Regarding claims 3 and 15, Williams teaches wherein the groove of each of the first and second arms has a linear proximal section (base of arms of 562 has a linear component as in Figs. 2h-I with the protrusions for attaching the pulleys along the A1 axis as linear).
Regarding claims 4 and 16, Williams teaches wherein the curved distal section of the groove of each of the first and second arms extends along both opposing sides of the respective first and second arms (distal curved arms of 562 extend with the curved portions holding the pivot axis along A1 on opposing sides with a flat linear base).
Regarding claim 5, Williams teaches wherein each of the first and second arms has a curved distal end portion (arms of 562 are curved at the distal end as in at least Fig. 2h), the curved distal section of the groove of each of the first and second arms extending along the curved distal end portion (grooves along pulleys are curved along the distal end portion of the arms).
Regarding claim 6 and 17 and 19, Williams teaches wherein the wrist assembly includes a coupling member disposed between and movably coupling the first and second pivot members (pin along axis A1 coupling the first and second pivot members).
Regarding claim 7, Williams teaches wherein the first pivot member has a proximal end portion defining a channel for accommodating the cable (channel for cables 586, 588 at the base of 562), the channel aligned with the groove of one of the first or second arms (aligned with pulley grooves as in Fig. 2h-i).
Regarding claim 8, Williams teaches wherein the first and second arms of the first pivot member are pivotably coupled to the proximal end portion of the coupling member (arms of 562 pivotably coupled to the proximal end of 562 as a pulley system).
Regarding claim 9, Williams teaches wherein the first pivot member has first and second bosses extending laterally outward from the respective first and second arms (protrusions of 562 extending outward from the pulleys), the first and second bosses pivotably couple the coupling member to the first pivot member (bosses allow for connection along the A1 axis).
Regarding claim 10, Williams teaches wherein the coupling member is pivotable relative to the first pivot member about a first pivot axis to adjust one of a pitch or jaw of the end effector (par. [0150] pitch cable along A1 axis), the second pivot member is pivotable relative to the coupling member about a second pivot axis to adjust the other of the pitch or yaw of the end effector (par. [0150] yaw about A2 axis).
Regarding claim 11, Williams teaches wherein the proximal end portion of the first pivot member defines a plurality of channels each for accommodating a respective cable of a plurality of cables (Fig. 2h-I channels for cables 588 and 586), the coupling member defining a plurality of passageways for accommodating the respective cable (passageway through 574 as in Fig. 2h-I for the cables), and the second pivot member having a distal end portion defining a plurality of channels for accommodating the respective cable (channels allowing the cables to attach to the end effector or pulleys).
Regarding claim 12, Williams teaches wherein the second pivot member has a pair of first and second proximally-extending arms each defining a first groove configured to receive and guide a cable (574 with a pair of proximally extending arms with a groove for pulley assembly 590 and the cable).
Regarding claim 13, Williams teaches an electrosurgical instrument for use in a robotic surgical system, the electrosurgical instrument comprising:
an end effector (578, 580); and
an actuation mechanism including:
a housing configured to be operably coupled to an instrument drive unit (best seen as 401 in Fig. 2f); a shaft extending distally from the housing (416); and a wrist assembly coupled to a distal end portion of the shaft (528), the wrist assembly including: a first pivot member having a pair of first and second distally-extending arms each defining a first groove configured to receive and guide a cable (pivot member 562 with pulley arms on either side of the axis A1 in a longitudinal direction, each defining grooves with channels to guide cables 588 and 568); and a second pivot member having a proximal end portion movably coupled to the first pivot member (574 moves relative to 562), and a distal end portion configured to couple to the end effector (distal portion along axis A2 to connect to 578 and 580).
Regarding claim 18, Williams teaches a wrist assembly for coupling an end effector and a shaft of an electrosurgical instrument (528 for connecting a shaft 416 and end effector 578, 580), the wrist assembly comprising:
a first pivot member having a pair of first and second distally-extending arms each defining a first groove configured to receive and guide a cable (pivot member 562 with pulley arms on either side of the axis A1 in a longitudinal direction, each defining grooves with channels to guide cables 588 and 568); and
a second pivot member having a proximal end portion movably coupled to the first pivot member (574, which moves and is coupled to 562 along the A1 axis), and a distal end portion configured to couple to an end effector (distal portion along axis A2 to connect to 578 and 580).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers (US 8,245,594) teaches a wrist mechanism with pitch and yaw as well as arms for actuating an end effector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794